Citation Nr: 1741258	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968 with subsequent service in the Coast Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that proceeding is of record.  At the time of that hearing, the Veteran provided additional testimony on an issue which is currently pending before the Board, but which is not yet ripe for adjudication.  A separate decision addressing that issue (entitlement to service connection for a bilateral knee disorder) will be issued later.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for a right shoulder disability and a cervical spine disability.  Specifically, the Veteran contends that he injured his spine and shoulder as a result of jumping out of a helicopter during a training exercise during his active service.  

The Veteran's STRs document snapping neck movement, pain in the neck, and muscle spasm.  VA treatment records document degenerative joint disease of the right shoulder, and osteophytosis and degenerative changes of the spine.  In light of the Veteran's reporting of an in-service injury, the evidence of an in-service complaint of neck pain and muscle spasm, and the evidence suggesting a current spine and right shoulder disability, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the evidence of record includes August 2014 VA records which state that the Veteran has a history of a service-related traumatic injury with progressive neck pain and progressive right shoulder pain.  However, the opinion does not provide an adequate rationale, such that an award of service connection may be made at this time.  See Id. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  

Lastly, the Board notes that during the January 2017 hearing the Veteran indicated that he may have been exposed to radiation.  Effective March 24, 2015, VA amended its regulations requiring that a claim for VA compensation be provided on a form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1 (p) and 3.150(a) (2017).  Therefore, should the Veteran wish to file a claim for service connection related to radiation exposure, he should do so on the required form (i.e., Form 21-526), which is available online at https://www.ebenefits.va.gov/ebenefits/ and at the local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's right shoulder and spine disabilities.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disabilities, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed right shoulder and spine disabilities had onset during active service or within one year of the Veteran's separation from active service, or are otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he has a right shoulder and spine disability related to an in-service jump out of a helicopter.  The examiner is also asked to specifically discuss the complaint of neck pain, muscle spasm, and snapping neck spasm noted in the Veteran's STRs.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


